Citation Nr: 0617748	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for major depression 
with psychotic features.

2.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for chronic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 Hearing 
Officer Decision by the Manila, Philippines, Regional Office 
(Manila RO) of the Department of Veterans Affairs (VA), which 
established service connection and assigned a 100 percent 
disability rating for "major depression with psychotic 
features" and a 30 percent disability rating for "chronic 
headache[s]," both effective from July 24, 1997.  

The veteran testified at an RO hearing in July 1999; a copy 
of the transcript is associated with the claims file.

In February 2001, the Board remanded the case to the RO for 
further development to include adjudication of the issue of 
CUE in a rating decision issued December 9, 1977.  In a June 
2001 rating decision issued in July 2001, the RO found that 
the December 1977 rating decision was not clearly and 
unmistakably erroneous.

In the February 2001 Board remand, the earlier effective date 
issues were characterized as entitlement to an effective date 
earlier than July 24, 1997 for the grant of service 
connection and the assignment of a 100 percent disability 
rating for major depression with psychotic features and for 
entitlement to an effective date earlier than July 24, 1997 
for the grant of service connection and the assignment of a 
30 percent disability rating for chronic headaches.  As the 
ratings for the disabilities in issue have remained unchanged 
since the December 1998 rating decision, these two issues 
have be recharacterized, as shown above, to reflect that an 
earlier effective date for the award of service connection is 
the issue in both instances.  

In a decision dated March 7, 2003, the Board denied the 
veteran's claims.

In a letter dated August 11, 2004, the Board noted that in 
correspondence, which was received by the Manila RO June 9, 
2003, the veteran indicated that he wanted his claim to be 
forwarded to the United States Court of Appeals for Veterans 
Claims (Court) so that it could reconsider the Board's 
denial.  The veteran's claim file was forwarded to his 
national representative, who, in October 2003, filed a motion 
for reconsideration of and, alternatively to vacate, the 
Board's March 2003 decision denying the veteran's claims.  In 
a November 2003 letter denying the October 2003 motion for 
reconsideration of the Board's March 2003 decision, the Board 
noted that the veteran's motion to vacate the Board's March 
7, 2003 decision pursuant to 38 C.F.R. § 20.904 would be 
addressed separately.  In the August 2004 letter, the Board 
asked the veteran to clarify whether he wanted to pursue a 
motion to vacate or an appeal to the Court.  If there was no 
response within 30 days of the date of that letter, the Board 
would assume that the veteran wanted to file an appeal with 
the Court.  In a response received by the Board on September 
28, 2004, the veteran indicated that he wanted to proceed 
with the motion to vacate.  In simultaneously issued 
decisions dated October 19, 2004, the Board vacated the March 
7, 2003 Board decision, rendering the veteran's notice of 
appeal (NOA) to the Court moot, determined that no CUE 
existed in a December 1977 rating decision denying service 
connection for a nervous condition and headaches, and 
remanded the above described claims for additional notice and 
development.  The veteran did not appeal the Board's November 
2004 decision on the CUE issue.  The case is now before the 
Board for further appellate consideration.

A review of the record continues to show that, in October 
2003, the veteran requested entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a December 1977 rating decision, the San Francisco, 
California Regional Office (San Francisco RO) denied service 
connection for a nervous condition (diagnosed as 
schizophrenia, schizo-affective type) and headaches (claimed 
as migraines) as shown not to be related to service and 
provided the veteran with a copy of his appellate rights, at 
his address of record the following month.  The notification 
letter was returned as "not deliverable as addressed, unable 
to forward."

2.  As the veteran failed to file a timely appeal to the 
December 9, 1977 rating decision, it became final.

3.  At the time of the December 1977 rating decision there 
was no competent medical evidence linking a diagnosed 
psychiatric or headache disorder to service.

4.  The Manila RO received the veteran's application to 
reopen his claims for service connection for a nervous 
condition to include depression and for severe migraine 
headaches on July 24, 1997.

5.  November 1997 VA examiners diagnosed the veteran with 
major depression with psychotic features and with muscle 
contraction headaches.

6.  A December 1998 rating decision granted entitlement to 
service connection for major depression with psychotic 
features and for chronic headache[s], assigning 100 and 30 
percent evaluations, respectively, effective from July 24, 
1997, the date of receipt of the reopened claims for service 
connection.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than July 24, 1997 for grant of service connection for major 
depression with psychotic features have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.400 (2005).

2.  The criteria for assignment of an effective date earlier 
than July 24, 1997 for grant of service connection for 
chronic headaches have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, the veteran's 
earlier effective date claims are governed by VAOPGCPREC 5-
2004, as there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of his 
claims.  There is, by law, no additional relevant evidence to 
be obtained with a claim for an earlier effective date 
involving a grant of service connection as the effective date 
can be no earlier than the date of receipt of the reopened 
claim.  As discussed more fully below, the effective date of 
an evaluation and an award of compensation based on a 
reopened claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2005).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than the date the claim 
was ultimately received, when the claim is filed more than 
one year after service discharge.  

Even so, the Board finds that any defect with respect to the 
timing of the VA notice requirement was harmless error.  
Although the content-complying notice was provided to the 
appellant after the AOJ's initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notices 
provided to the appellant in November 2004 and February 2005 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his appeal and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  In the 
present case, in compliance with the Board's October 2004 
remand, collectively, in November 2004 and February 2005 
letters, VA asked the veteran to submit any additional 
evidence or arguments that the veteran believed were relevant 
to his claims and, advised him of what was needed to 
establish entitlement to earlier effective dates, of what 
evidence the veteran needed to provide, and of what VA had 
done or would do, satisfying elements (1), (2), (3) and (4) 
above.  The November 2004 letter specifically asked the 
veteran to notify VA if there was any other evidence or 
information that he wanted VA to obtain, and informed him 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  If the evidence was in his 
possession, he was asked to send it to VA.  Thus, as a 
practical matter the Board finds that the veteran has been 
notified of the need to provide any evidence in his 
possession that pertains to his claims.  See 38 C.F.R. § 
3.159(b)(1).  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession 
showing that earlier effective dates are warranted.

Service, Social Security Administration, and post-service 
medical records, hearing transcripts, VA examination reports, 
and lay statements have been associated with the record.  In 
January 2006, VA readjudicated the issues on appeal and 
issued a supplemental statement of the case (SSOC).  Both the 
Palo Alto VA Medical Center and the Los Angeles County Health 
Department indicated that they did not have any records for 
the veteran in 2005 responses.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's October 
2004 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the veteran's claims and that VA has 
satisfied, to the extent possible, the duty to assist.  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
 


Analysis

Although the veteran had been diagnosed with psychiatric and 
headache disorders in 1977, the law, as extant in December 
1977 and today, provides that to support a grant of service 
connection, there must be competent evidence of a diagnosis 
of the disability for which service connection is claimed and 
competent medical evidence linking the disability to service.  
See 38 C.F.R. § 3.303 (1977).  Insofar as the facts of record 
at the time of the 1977 decision did not include competent 
medical evidence linking a psychiatric or headache disorder 
to service, the San Francisco RO's denial of service 
connection was consistent with and supported by the factual 
record and the extant law.

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).  Although the veteran claimed that there 
was CUE in the December 1977 rating decision, in which the 
San Francisco RO denied entitlement to service connection for 
a nervous condition (diagnosed as schizophrenia, schizo-
affective type) and headaches (claimed as migraines), in an 
unappealed October 2004 decision, the Board found that the 
December 1977 rating decision did not contain CUE.  In 
January 1978, the San Francisco RO properly attempted to 
notify the veteran of the December 1977 denial at his address 
of record and provided him with contemporaneous notice of his 
appellate rights.  Although the notification was returned as 
undeliverable.  Under 38 C.F.R. § 19.110 (1977), which was 
effective in January 1978, the failure to receive notice of 
the right to appeal following a denial of a claim, does not 
extend the applicable time limit for initiating an appeal.  
He did not express disagreement with either of these 
determinations within one year of the notification.  38 
C.F.R. §§ 19.112, 19.113, 19.116, 19.118 (1977).  Thus, as no 
CUE was found in the unappealed December 1977 rating 
decision, this decision is final as to the questions of 
service connection for nervous and headache disorders and the 
effective date for a later grant of service connection 
necessarily must be after the date of this decision.  See 38 
U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105 (West 1991)]; 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005)].  Failure to inform VA of a current 
address or to report for a VA examination may constitute an 
abandoned claim.  Hyson v. Brown, 5 Vet. App. 262 (1993); 
38 C.F.R. § 3.330 (2005).  

Therefore, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).  Benefits 
are generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2005).  The effective 
date of a grant of disability compensation based on a grant 
of service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A claim "means a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005) 
(emphasis added).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  
A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2005).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).  Similarly, the date of receipt of evidence from 
a private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

In both testimony and lay statements, the appellant and his 
representative contend on appeal that he should have been 
granted service connection back to January 1977, the date of 
the original claim, as his symptoms had their onset in 
service.  

Service connection for major depression with psychotic 
features and chronic headaches was eventually granted based 
on new and material evidence in the form of diagnoses of 
major depression with psychotic features and muscle 
contraction headaches and conceded onset in service based on 
the letter from the Board for Correction of Naval Records.  
The currently assigned effective date of July 24, 1997 was 
assigned based on VA's receipt of the veteran's claim to 
reopen on July 24, 1997 and November 1997 VA examination 
reports diagnosing the veteran with major depression with 
psychotic features and muscle contraction headaches.  The 
record in this case shows the receipt of two letters from the 
veteran in 1991, one addressed to the Secretary and the other 
to the President, asking that his service-connection claims 
be reopened.  In response, VA notified the veteran, in a May 
1991 letter, that the December 1977 rating decision was final 
and that he needed to provide new and material evidence to 
reopen his claims.  But such evidence was not received within 
one year of the date of that letter.  Under 38 C.F.R. 
§ 3.158, these claims were considered abandoned.  Where there 
is an abandoned claim, the veteran must file a new claim, and 
the effective date will not be earlier than the date of 
receipt of the new claim.  Sears v. Principi, 349 F.3d 1326 
(Fed. Cir. 2003), on a claim to reopen, the effective date 
cannot predate the application of the claim.

The record in this case is very clear in showing the receipt 
of neither medical evidence nor other 
correspondence/documentation from the veteran in the interim 
between May 1992 and July 24, 1997, the date initially 
assigned as the effective date for the grant of service 
connection.  Thus, the facts establish the absence of any 
(not otherwise abandoned) claims in the interim between the 
final December 1977 rating decision and the Manila RO's 
receipt of the veteran's July 1997 application to reopen his 
claims.  Nor are there VA medical records showing competent 
medical evidence of a link between the veteran's diagnosed 
psychiatric and headache disorders and service.

Nevertheless, the Manila Hearing Officer concluded, following 
the November 1997 VA examinations and receipt of the service 
department letter, that the veteran met the criteria for 
establishing service connection for major depression with 
psychotic features and chronic headaches.  Thus, the case is 
governed by the criteria pertinent to effective dates based 
on a reopened claim.  Absent evidence of an earlier received 
claim to reopen that was not otherwise abandoned in this 
case, an earlier effective date is not warranted.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric and headache symptoms date back to service.  
However, the Board is constrained from assigning an earlier 
effective date absent regulatory provisions authorizing such.  
No such provision exists which, upon application to the facts 
of this case, would result in assignment of an earlier 
effective date.  As a result, the claim for an effective date 
earlier than July 24, 1997 must be denied.  




ORDER

An effective date prior to July 24, 1997 for the grant of 
service connection for 
major depression with psychotic features is denied.

An effective date prior to July 24, 1997 for the grant of 
service connection for 
chronic headache[s] is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


